Citation Nr: 0407830	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-10 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for a dental injury.



ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to April 
1945.  

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the RO.  

The Board notes that the veteran may have filed an informal 
claim for VA pharmacy benefits or entitlement, when he 
claimed that he has to take amoxicillin or penicillin prior 
to routine dental treatment, due to his service-connected 
residuals of rheumatic heart disease.  This matter is not 
ripe for appellate review, and is referred to the RO or VAMC 
for any appropriate action.  


FINDINGS OF FACT

1.  The veteran has been notified to submit any and all 
information pertaining to his dental claim, or to put VA on 
notice of any such evidence; VA has obtained all relevant, 
adequately identified evidence; and all evidence necessary 
for the equitable disposition of the veteran's claims has 
been developed.

2.  The veteran is not a POW, does not have a service-
connected disability rated at a schedular 100 percent, and is 
not in receipt of a total disability rating due to individual 
unemployability (TDIU).  

3.  The veteran does not have dental combat wounds or dental 
service trauma.  

4.  The veteran is not receiving VA rehabilitation 
counseling.  

5.  The veteran had active duty service from July 1943 to 
April 1945.  

6.  There is no substance loss of the body of the maxilla or 
mandible.  

7.  The veteran is not admitted to a VA facility, or 
otherwise entitled to benefits under Chapter 17 of Title 38 
United States Code (hereinafter "Chapter 17").  

8.  There is no evidence that the veteran has an extant 
dental condition which is adversely impacting his service-
connected rheumatic heart disease residuals, nor medical 
evidence showing that treatment of the nonservice-connected 
dental condition is medically necessary for treatment of the 
service-connected rheumatic heart disease residuals.  


CONCLUSION OF LAW

The claim for service connection for a dental injury is 
denied as a matter of law.  38 U.S.C.A. §§ 1712; 38 C.F.R. 
§§ 3.381, 17.161 (a), (b), (c), (d), (e), (g), (h), (i) and 
(j); VAOGCPREC 5-97 (Jan. 22, 1997); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to service connection, 
and retroactive VA compensation, for dental injury due to in-
service tooth extractions.  He also claims the treatment 
provided in-service has led to current dental injury 
negatively impacting his service-connected residuals of 
rheumatic heart disease.  He is essentially claiming that 
because these extractions were performed during active 
service, service connection for any outpatient dental 
treatment is ipso facto established, regardless of VA law and 
regulation pertaining to dental treatment eligibility.  
Compare 38 C.F.R. § 3.303 with 38 C.F.R. §§ 17.161 and 3.381.  

Except for the claim that a current non-service connected 
dental condition is presently complicating a service-
connected disability, his claims are precluded by VA law and 
regulation pertaining to dental coverage, as explained below.  

The first issue the Board must address, however, concerns 
whether the notice provided to the veteran was adequate under 
the current state of VA law and regulation, and whether VA's 
other duties were met in this case.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) appeared to hold, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  

In this case, the RO did provide VCAA notice to the veteran, 
in July and October 2002, prior to the December 2002 rating 
decision (RD).  This notice specified what information and 
evidence was needed to substantiate his claim, as well as 
what information and evidence must be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertained to the claim.  Additionally, with respect to 
the content of the notice required, the RO specifically 
notified the veteran, in the July 2002 VCAA letter, that he 
should either provide sufficient information to conduct a 
search for, or submit any evidence or information that 
supported his claim.  See generally, § 3.159(b)(1).  The RO 
even conducted follow up requests, notified the veteran of 
this and of the resultant outstanding evidence, and what 
would happen next. (October 2002).  Thus, in this case, the 
Board finds that the veteran was fully notified of the need 
to give to VA any evidence pertaining to his claim.  

Also, the veteran did submit private dental and medical 
records, and VA did everything reasonably possible to assist 
him in developing his claim, including obtaining private 
medical evidence, and scheduling a VA examination.  
Additional notices were sent in February and April 2003, as 
the circumstances at the time warranted.  The veteran in this 
case has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Any perceived error is therefore harmless.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  

Historically, VA phased out the amount of dental treatment it 
was able to provide to veterans, beginning in approximately 
the 1950s.  Initially, the regulations changed to provide for 
one year of VA dental treatment.  Currently, there are 
various "classes" of VA dental treatment eligibility, each 
of which provides a different standard of care.  As a result, 
VA dental coverage is extremely limited.  

Veterans entitled to "any needed dental treatment," 
however, include "Class II(c)" veterans:  POWs interned 90 
days or more, see 38 C.F.R. § 17.161(e); and "Class IV" 
veterans:  veterans rated at 100 percent or in receipt of 
TDIU.  38 C.F.R. § 17.161(h).  The veteran fits neither of 
these categories.  

Veterans with certain service-connected, but noncompensable 
dental conditions are entitled to dental care that is deemed 
"reasonably necessary" for the purposes of "correction" of 
the service-connected disability.  "Class II(a)" veterans 
are veterans who are suffering from combat wounds or service 
trauma, see 38 C.F.R. § 17.161(c); and "Class II(b)" 
veterans are POWs interned for less than 90 days.  38 C.F.R. 
§ 17.161(d).  They both fall within this standard of care.  
In the instant case, POW status is neither claimed nor shown, 
nor are combat wounds shown.  

Although the veteran alleges his in-service dental 
extractions constituted dental trauma, dental treatment does 
not constitute "service trauma" within the meaning of VA 
law and regulation.  The veteran must have sustained a combat 
wound or other service trauma to be entitled to service 
connection for a tooth.  38 U.S.C.A. § 1712; 38 C.F.R. 
§ 3.381(b).  For the purposes of determining whether a 
veteran has Class II(a) eligibility, the term "service 
trauma" does not include the intended effects of treatment 
provided during the veteran's military service.  VAOGCPREC 5-
97 (Jan. 22, 1997).  Thus, none of his in-service treatment 
qualifies as dental trauma or entitles him to Class II(a) 
treatment.  

Veterans participating in a rehabilitation program under 
program under Chapter 31 may be authorized such dental 
services as are "professionally determined necessary" for 
any of the reasons enumerated in section 17.47(g).  38 C.F.R. 
§ 17.161(i).  However, it is also not shown that the veteran 
is under such a program.  

"Class I" veterans may be authorized "any dental 
treatment" indicated as "reasonably necessary" to 
"maintain oral health and masticatory function."  Class I 
veterans are those that have a service-connected compensable 
dental disability or condition.  Additionally, there is no 
time limitation for making application for treatment and no 
restriction as to the number of repeat episodes of treatment.  
38 C.F.R. § 17.161(a).  

However, the Board must point out that compensable dental 
disabilities are limited by VA law and regulation.  VA's 
Rating Schedule distinguishes between "replaceable missing 
teeth" or periodontal disease, and teeth lost as a result of 
"loss of substance of body of maxilla or mandible."  
Simington v. West, 11 Vet. App. 41 (1998).  The former may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment, but the loss of teeth as described in the 
latter provision is rated, in accordance with the diagnostic 
code, when their loss is service-connected.  See 38 C.F.R. 
§ 4.150, diagnostic codes 9900 to 9916.  Thus, it is these 
latter compensable, service-connected conditions involving 
disorders of the maxilla or mandible that warrant Class I 
entitlement.  There is no evidence showing that Class I 
entitlement is warranted in this case.  

The veteran's service medical records reveal that he had 
tooth number 29 rotated in July 1943, and had dental 
treatment on three separate occasions in October 1943, 
concerning teeth number 30, 14, and 19.  In November 1943, 
his dental examiner remarked that the veteran's lower 
anterior [teeth] were crowded, and that teeth number 9 and 11 
were malposed.  He had an overjet and crossbite.  Again, 
there is no evidence of maxilla or mandible impairment so 
that Class I entitlement is warranted.  

Under 38 C.F.R. § 17.161, there is also general "Class II" 
eligibility (not Class II a, b, or c).  This standard of care 
currently allows only for one-time restorative treatment.  

Specific rules apply to determining VA treatment eligibility 
depending on the date of the veteran's discharge, 38 C.F.R. 
§ 17.161(b)(2)(i) (discharges prior to October 1, 1981), and, 
in many cases, the type of service.  38 C.F.R. § 17.162(c) 
(one time Class II treatment without rating action not 
available to former service members whose entire tour 
consisted of active duty training or inactive duty training), 
38 C.F.R. § 17.161(b)(1)(i)(A) (Class II 90 day service 
requirement for veterans who served on active duty during 
Persian Gulf War, versus 180 service requirement for others).  

The veteran was discharged in April 1945, he has active duty 
service certified by the service department, and he did serve 
for more than 180 days.  Thus, he meets some preliminary 
qualifications for Class II eligibility; that is, his 
character of service and length of service fall within the 
group of veterans who qualify for one-time restorative 
treatment eligibility.  

However, the Board must also determine whether the veteran 
has met the timing requirements provided at 38 C.F.R. 
§ 17.161(b)(2)(i).

Veterans discharged before October 1, 1981, must meet four 
additional criteria to be entitled to Class II eligibility:  
(1) the dental condition or disability must be shown to have 
been in existence at the time of discharge or release from 
active service; (2) the veteran must have been discharged or 
released under conditions other than dishonorable from a 
period of active military, naval or air service of not less 
than 180 days; (3) application for treatment must be made 
within one year after discharge or release; and (4) VA dental 
examination must be completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran.  38 C.F.R. § 17.161(b)(2)(i).  Notably, these 
provisions are somewhat relaxed from current law, which 
provides that a veteran must now file their dental claim 
within 90 days of discharge, and that no treatment will be 
authorized if the veteran was provided a dental examination 
prior to discharge.  See 38 C.F.R. § 17.161 (b)(1)(i).  

In this case, the veteran filed the present claim in July 
2002, over 50 years after his active service.  Thus, he does 
not meet the criteria for timely filing his "Class II" 
dental claim under VA law and regulation for one-time 
restorative treatment eligibility.  Additionally, although 
the record shows that the veteran first filed a claim in July 
1945, that claim concerned his heart condition, which was 
determined to be 100 percent disabling, at that time.  In 
October 1946, the veteran did file a claim for dental 
treatment for bleeding gums and pain in his jaw, however, it 
was noted on that application that the veteran was, at that 
time, both 100 percent service-connected, and enrolled in 
vocational [rehabilitation] training.  In any event, the 
Board must point out that the application was not filed 
within the current parameters of current VA law and 
regulation, that is, it was not filed within a year of 
service, thus it has no impact on the instant case.  

The Board is mindful of the Court of Appeals for Veterans 
Claims holding in Mays v. Brown, 5 Vet. App. 302 (1993), 
which found that a veteran who is to be released from service 
shall be given a written explanation of the eligibility 
requirements for VA outpatient dental treatment pursuant to 
38 U.S.C.A. § 1712(b)(2); that the explanation shall be 
signed by the service member, or shall include a 
certification that the member refused to sign; and that if 
there is no certification of record, the time limit is not 
considered to have begun.  Mays, 5 Vet. App. at 306.  
However, Mays is inapplicable to cases where the service 
member was discharged prior to October 1, 1981.  Woodson v. 
Brown, 8 Vet. App. 352, 355 (1995) (linchpin of [Mays], 
§ 1712(b)(2), not passed until 1981, and did not become 
effective until October 1, 1981; where appellant discharged 
in 1954, service department had no duty to notify him about 
applicable time limit), affirmed in part, dismissed in part 
by 87 F.3d 1304 (1996).  Thus, these Class II service 
department notification criteria also do not apply in the 
instant case.  

Certain veterans are also entitled to "medically necessary" 
dental treatment.  This category includes "Class III" 
veterans, those who have a nonservice-connected dental 
condition that is having a "direct and material detrimental 
effect" on their service-connected condition, see 38 C.F.R. 
§ 17.161(g); and "Class VI" veterans, that is, veterans who 
are scheduled for admission in a VA facility, or who are 
otherwise receiving care and services under Chapter 17, and 
who have a dental condition which is clinically determined to 
be complicating the condition for which they are in receipt 
of Chapter 17 services.  38 C.F.R. § 17.161(j).    

Although the veteran has made such a claim in this case, 
submitting web articles on the association between dental 
conditions and rheumatic heart disease, the evidence 
preponderates against a finding that there is an extant 
dental condition which is interfering with his service-
connected rheumatic heart disease residuals.  The Board has 
carefully reviewed the claims folder, including the private 
medical evidence chronicling the veteran's conditions through 
the years, his dental records, as well as the recent May 2003 
VA compensation and pension heart examination, diagnosing: 
(1) essnetial hypertension, (2) sleep apnea, and (3) mitral 
valve insufficiency and aortic valve insufficiency by echo.  
However, there is no competent evidence showing that the 
veteran currently has a dental disorder that is in any way 
impacting his service-connected rheumatic heart disease 
residuals.  

The veteran's contentions and web articles are not competent 
medical evidence of the issue at hand.  First, the veteran 
has not demonstrated that he has any medical training or 
expertise to draw medical conclusions, thus, his contentions 
of worsening service-connected rheumatic heart disease 
residuals, or a nexus between any such residuals and a 
current dental condition, does not constitute medical 
evidence that can be considered by the Board.  See Espiritu 
v. Derwinski, 2 Vet App 492 (1992).  Second, the web 
articles, in addition to being general in nature, and not 
specific to the veteran's case, are also not probative, 
because they do not speak to the issue at hand.  That is, the 
veteran is already service-connected for rheumatic heart 
disease residuals. What the evidence would need to show is a 
current dental condition that is impacting that disorder.  
The evidence shows there is none.  Although the record shows 
that veteran does take prophylactic antibiotics prior to any 
dental treatment, including regular cleanings, the evidence 
the veteran has submitted tends to show that is due to his 
already service-connected rheumatic heart disease residuals, 
and not any new dental condition.  

Therefore, the veteran is essentially disagreeing with VA law 
and regulation pertaining to dental coverage, and although 
the Board has considered all applicable law and regulation, 
he unfortunately does not meet the criteria currently 
governing service connection for a dental disability.  Thus, 
his claim is denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  


ORDER

Service connection for a dental injury is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



